The indictment charges that the defendant "did assault, beat, andseriously injure one Mary T. Livingston," etc.
The defendant moved to quash the same, upon the ground that it failed to charge "wherein the serious injury consisted." The court denied the motion, and the defendant pleaded not guilty.
On the trial, the evidence went to prove that the offense charged was committed within six months next before the beginning of the action, and an "indecent assault upon the person of prosecutrix."
The jury rendered a verdict of guilty; thereupon the defendant moved in the arrest of judgment, assigning as ground for the motion that assigned for the motion to quash the indictment.
This motion was overruled. There was judgment against the defendant, from which he appealed.
The indictment is not sufficient to charge an offense, within the exceptional provision, in respect to assaults and other offenses where "serious damage is done," of the statute (The Code, sec. 892), prescribing the exclusive original criminal jurisdiction of justices of the peace. It should, in apt words, describe the "serious damages" done, their character and extent, so that the court can see from the face of the indictment the particular descriptive facts charged, that the offense contemplated by the statute is charged.
To simply charge that the prosecutor was "seriously injured" or sustained "serious damages" is too general and indefinite. The court, not the pleader, must determine that the facts must constitute the offense, and these must be charged, so that the court can proceed (742) to judgment, in case the defendant is found guilty, upon what appears in the record, and so that the defendant may know what particular charge he must answer, and have adequate protection in case of a subsequent prosecution for the same offense. S. v. Russell, 91 N.C. 624 S. v. Moore,82 N.C. 659; S. v. Cunningham, 94 N.C. 824.
The court, however, properly refused to quash the indictment, because it sufficiently charged a simple assault and battery, of which prima facie it had jurisdiction. It had, unless the defendant should prove in the *Page 572 
trial that the offense was committed within six months next before the prosecution began (The Code, secs. 892, 922), in which case the court ought to have instructed the jury to render a verdict of not guilty; in that case the court of a justice of the peace would have had, until the end of that time, exclusive original jurisdiction of the offense. It was competent for the defendant, on the trial, to prove that the offense was committed within six months, as indicated above, and thus show that the court had not jurisdiction.
The effect of a verdict of not guilty in such case would be, not guilty as charged in the indictment, and within the jurisdiction of the Superior Court; and if afterwards the defendant should be prosecuted before a justice of the peace, or, after the lapse of six months next before the offense was committed, in the Superior or other proper court, and he should plead the plea of autre fois acquit, the State might show on the trial that the court in which the verdict of acquittal was rendered had not jurisdiction, and thus defeat the plea. It is competent on the plea of not guilty to show, by proper evidence, that the court has not jurisdiction. S.v. Moore, supra; S. v. Berry, 83 N.C. 603; Arch. Cr. Law, 438.
If the indictment in this case had properly charged that "serious damage" was done to the prosecutrix, and it had turned out on the (743)  trial that the evidence failed to prove such damage, there might have been a verdict of guilty of simple assault and battery, and the court would have proceeded to give judgment, as was decided inS. v. Reaves, 85 N.C. 553; S. v. Ray, 89 N.C. 587; S. v. Cunningham,supra. and for the reasons stated sufficiently in these cases.
It may be that, for like reasons, the court might have given judgment in this case, if the indictment had charged a simple assault and battery to have been committed more than six months next before the prosecution began. Indeed, regularly and properly, when the time has so lapsed, the indictment should charge the offense.
The court properly refused to sustain the motion in arrest of judgment, because no cause for it appeared in the record. If the jury, under proper instructions from the court, had found specially the fact that the offense charged was committed within six months next before the indictment, and this finding had been spread upon the record, then the motion in arrest might — ought to — have been sustained, because in that case it would have appeared by the record that the court had not jurisdiction, and the action would have been dismissed. S. v. Berry, supra; Arch. Cr. Pl.,supra.
As the evidence produced in the trial tended to prove that the offense charged was committed within six months next before this action began, *Page 573 
the court ought to have instructed the jury that, if they found the fact so to be, they ought to render a verdict of not guilty. In that it failed to do so there is error.
The judgment must be reversed and a new trial granted.
Error.
Cited: S. v. Shelly, ante, 678; S. v. Porter, 101 N.C. 715; S. v.Roseman, 108 N.C. 767; S. v. Fesperman, ibid., 770; S. v. Kerby,110 N.C. 559; S. v. Battle, 130 N.C. 657; S. v. Lucas,139 N.C. 573.
(744)